Exhibit 10.2

CERTAIN INFORMATION INDICATED BY [***] HAS BEEN DELETED FROM THIS EXHIBIT AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT UNDER RULE 24B-2.

 

FIRST Amendment to CREDIT, SECURITY AND GUARANTY AGREEMENT

 

FIRST AMENDMENT TO CREDIT, SECURITY AND GUARANTY AGREEMENT (this “Agreement”) is
made as of this 30th day of March, 2017 (the “First Amendment Effective Date”),
by and among ALPHATEC HOLDINGS, INC., a Delaware corporation and ALPHATEC SPINE,
INC., a California corporation (each individually as a “Borrower”, and
collectively as “Borrowers”), the other Credit Parties listed on the signature
pages hereof, and GLOBUS MEDICAL, INC., a Delaware corporation, being referred
to herein individually as “Lender”.

RECITALS

A.Lender and Borrowers are parties to that certain Credit, Security and Guaranty
Agreement, dated as of September 1, 2016 (and as further amended, modified,
supplemented and restated from time to time prior to the date hereof, the
“Original Credit Agreement” and as the same is amended hereby and as it may be
further amended, modified, supplemented and restated from time to time, the
“Credit Agreement”), pursuant to which the Lender has agreed to make certain
advances of money and to extend certain financial accommodations to Borrowers
and certain of their Affiliates in the amounts and manner set forth in the
Credit Agreement.

B.Borrowers have requested, and Lender has agreed, to amend the Original Credit
Agreement to, among other things, revise the Fixed Charge Coverage Ratio set
forth in Section 6 of the Original Credit Agreement.  

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Agreement, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Lender and Borrowers hereby
agree as follows:

1.Recitals.  This Agreement shall constitute a Financing Document and the
Recitals and each reference to the Credit Agreement in the Original Credit
Agreement, unless otherwise expressly noted, will be deemed to reference the
Credit Agreement as amended hereby.  The Recitals set forth above shall be
construed as part of this Agreement as if set forth fully in the body of this
Agreement and capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to them in the Original Credit Agreement (including those
capitalize terms used in the Recitals hereto).

2.Amendments to Original Credit Agreement.  Subject to the terms and conditions
of this Agreement, including, without limitation, the conditions to
effectiveness set forth in Section 5 below, the Original Credit Agreement is
hereby amended as follows:

(a)Section 6.1 of the Original Credit Agreement is hereby amended by amending
and restating the definition of “Defined Period” in its entirety, to read as
follows:

“Defined Period” means, for purposes of calculating the Fixed Charge Coverage
Ratio, for (a) [***], and (b) [***].

(b)Section 6.3 of the Original Credit Agreement is hereby amended by replacing
the date of [***] contained therein with the date of [***].

 

--------------------------------------------------------------------------------

 

(c)Exhibit B (Compliance Certificate) to the Original Credit Agreement is hereby
amended by replacing the date “April 30, 2017” in the parenthetical therein,
with the date “April 30, 2018”.

3.Representations and Warranties; Reaffirmation of Security Interest; Updated
Schedules. Each Credit Party hereby (a) confirms that all of the representations
and warranties set forth in the Credit Agreement are true and correct in all
material respects (without duplication of any materiality qualifier in the text
of such representation or warranty) with respect to such Credit Party as of the
date hereof except to the extent that any such representation or warranty
relates to a specific date in which case such representation or warranty shall
be true and correct as of such earlier date, and (b) covenants to perform its
respective obligations under the Credit Agreement.   Each Credit Party confirms
and agrees that all security interests and Liens granted to Lender continue in
full force and effect, and all Collateral remains free and clear of any Liens,
other than those granted to Lender and Permitted Liens.  Except as specifically
provided in this Agreement, nothing herein is intended to impair or limit the
validity, priority or extent of Lender’s security interests in and Liens on the
Collateral.  Each Credit Party acknowledges and agrees that the Credit
Agreement, the other Financing Documents and this Agreement constitute the
legal, valid and binding obligation of each Credit Party, and are enforceable
against each Credit Party in accordance with their terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws relating to the enforcement of creditors’ rights generally and by general
equitable principles.

4.Costs and Fees.  Borrowers shall be responsible for the payment of all fees,
costs and expenses as provided in Section 12.14(a) of the Credit Agreement.  

5.Conditions to Effectiveness.  This Agreement shall become effective as of the
date on which each of the following conditions has been satisfied, as determined
by Lender in its sole discretion:

(a)Lender shall have received a corresponding fully executed amendment to the
Midcap Facility Agreement, in form and substance satisfactory to Lender, which
amendment is in full force and effect;

(b)Borrowers shall have delivered to Lender a copy of the fully executed Equity
Documents, which shall be in form and substance satisfactory to Lender;

(c)Borrowers shall have delivered to Lender evidence satisfactory to Lender that
Borrowers have received unrestricted net cash proceeds (net of underwriting
discount) from the issuance by Alphatec Holdings of its common or preferred
shares on or prior to the First Amendment Effective Date, in an aggregate amount
equal to or greater than $17,000,000 pursuant to the transaction documents
delivered to the Lender (the “Equity Documents”);

(d)all of the representations and warranties of Borrowers set forth in the
herein and in the other Financing Documents are true and correct in all material
respects (without duplication of any materiality qualifier in the text of such
representation or warranty) with respect to such Borrower as of the date hereof
except to the extent that any such representation or warranty relates to a
specific date in which case such representations and warranties were true and
correct in all material respects (without duplication of any materiality
qualifier in the text of such representation or warranty) on and as of such date
(and such parties’ delivery of their respective signatures hereto shall be
deemed to be its certification thereof);

(e)no Default or Event of Default shall exist under any of the Financing
Documents (and such parties’ delivery of their respective signatures hereto
shall be deemed to be its certification thereof);

(f)Borrowers shall have delivered such other documents, information,
certificates, records, permits, and filings as the Lender may reasonably
request; and

 

--------------------------------------------------------------------------------

 

(g)Lender shall have received from Borrowers all of the fees owing pursuant to
this Agreement, including without limitation, Lender’s reasonable out-of-pocket
legal fees and expenses pursuant to Section 4 of this Agreement.

6.Release.  In consideration of the agreements of Lender contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, each Credit Party, voluntarily, knowingly,
unconditionally and irrevocably, with specific and express intent, for and on
behalf of itself and all of its respective parents, subsidiaries, affiliates,
members, managers, predecessors, successors, and assigns, and each of their
respective current and former directors, officers, shareholders, agents, and
employees, and each of their respective predecessors, successors, heirs, and
assigns (individually and collectively, the “Releasing Parties”) does hereby
fully and completely release, acquit and forever discharge Lender, and each its
respective parents, subsidiaries, affiliates, members, managers, shareholders,
directors, officers and employees, and each of their respective predecessors,
successors, heirs, and assigns (individually and collectively, the “Released
Parties”), of and from any and all actions, causes of action, suits, debts,
disputes, damages, claims, obligations, liabilities, costs, expenses and demands
of any kind whatsoever, at law or in equity, whether matured or unmatured,
liquidated or unliquidated, vested or contingent, choate or inchoate, known or
unknown that the Releasing Parties (or any of them) has against the Released
Parties or any of them (whether directly or indirectly), based in whole or in
part on facts, whether or not now known, existing on or before the Effective
Date, that relate to, arise out of or otherwise are in connection with: (i) any
or all of the Financing Documents, or (ii) any aspect of the dealings or
relationships between or among any or all of the Credit Parties, on the one
hand, and any or all of the Released Parties, on the other hand, relating to any
or all of the documents, transactions, actions or omissions referenced in clause
(i) hereof.  Each Credit Party acknowledges that the foregoing release is a
material inducement to Lender’s decision to enter into this Agreement and agree
to the modifications contemplated hereunder, and has been relied upon by Lender
in connection therewith.

7.No Waiver or Novation.  The execution, delivery and effectiveness of this
Agreement shall not, except as expressly provided in this Agreement, operate as
a waiver of any right, power or remedy of Lender, nor constitute a waiver of any
provision of the Credit Agreement, the Financing Documents or any other
documents, instruments and agreements executed or delivered in connection with
any of the foregoing.  Nothing herein is intended or shall be construed as a
waiver of any existing Defaults or Events of Default under the Credit Agreement
or other Financing Documents or any of Lender’s rights and remedies in respect
of such Defaults or Events of Default.  This Agreement (together with any other
document executed in connection herewith) is not intended to be, nor shall it be
construed as, a novation of the Credit Agreement.

8.Affirmation.  Except as specifically amended pursuant to the terms hereof,
each Credit Party hereby acknowledges and agrees that the Credit Agreement and
all other Financing Documents (and all covenants, terms, conditions and
agreements therein) shall remain in full force and effect, and are hereby
ratified and confirmed in all respects by the Credit Parties.  Each Credit Party
covenants and agrees to comply with all of the terms, covenants and conditions
of the Credit Agreement and the Financing Documents, notwithstanding any prior
course of conduct, waivers, releases or other actions or inactions on Lender’s
part which might otherwise constitute or be construed as a waiver of or
amendment to such terms, covenants and conditions.  Each Credit Party hereby
agrees that (i) all representations and warranties of the Credit Parties
contained in the Original Credit Agreement and the other Financing Documents are
true and correct in all material respects (without duplication of any
materiality qualifier in the text of such representation or warranty) as of the
date hereof (and such parties’ delivery of their respective signatures hereto
shall be deemed to be its certification thereof), except to the extent such
representations and warranties expressly relate to a specific date, in which
case such representations and warranties were true and correct in all material
respects (without duplication of any materiality qualifier in the text of such
representation or warranty) on and as of such date and (ii) no Default or Event
of Default shall exist under any of the Financing Documents (and each Credit
Party’s delivery of its signatures hereto shall be deemed to be its
certification thereof);

 

--------------------------------------------------------------------------------

 

9.Confidentiality. No Credit Party will disclose the contents of this Agreement,
the Credit Agreement or any of the other Financing Documents to any third party
(including, without limitation, any financial institution or intermediary)
without Lender’s prior written consent, other than to such Credit Party’s
officers and advisors on a need-to-know basis or as otherwise may be required by
Law, including to any court or regulatory agency having jurisdiction over such
Credit Party.  Each Credit Party agrees to inform all such persons who receive
information concerning this Agreement, the Credit Agreement and the other
Financing Documents that such information is confidential and may not be
disclosed to any other person except as may be required by Law, including to any
court or regulatory agency having jurisdiction over such Credit Party.  

10.Miscellaneous.

(a)Reference to the Effect on the Credit Agreement. Upon the effectiveness of
this Agreement, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of similar import shall mean and be a
reference to the Credit Agreement, as amended by this Agreement.  Except as
specifically amended above, the Credit Agreement, and all other Financing
Documents (and all covenants, terms, conditions and agreements therein), shall
remain in full force and effect, and are hereby ratified and confirmed in all
respects by Borrowers.  

(b)Incorporation of Credit Agreement Provisions.  The provisions contained in
Section 12.14 (Indemnification), Section 12.8 (Governing Law; Submission to
Jurisdiction) and Section 12.9 (Waiver of Jury Trial) of the Credit Agreement
are incorporated herein by reference to the same extent as if reproduced herein
in their entirety.

(c)Headings.  Section headings in this Agreement are included for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.

(d)Counterparts.  This Agreement may be signed in any number of counterparts,
each of which shall be deemed an original and all of which when taken together
shall constitute one and the same instrument.  Delivery of an executed
counterpart of this Agreement by facsimile or by electronic mail delivery of an
electronic version (e.g., .pdf or .tif file) of an executed signature page shall
be effective as delivery of an original executed counterpart hereof and shall
bind the parties hereto.

(e)Entire Agreement. This Agreement constitutes the entire agreement and
understanding among the parties hereto and supersedes any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof.

(f)Severability.  In case any provision of or obligation under this Agreement
shall be invalid, illegal or unenforceable in any applicable jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

(g)Successors/Assigns.  This Agreement shall bind, and the rights hereunder
shall inure to, the respective successors and assigns of the parties hereto,
subject to the provisions of the Credit Agreement and the other Financing
Documents.

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, intending to be legally bound, and intending that this
document constitute an agreement executed under seal, the undersigned have
executed this Agreement under seal as of the day and year first hereinabove set
forth.

 

LENDER

GLOBUS MEDICAL, INC.

 

 

 

By:

/s/  Dan T. Scavilla

 

Name:

Dan T. Scavilla

 

Title:

CFO

[Signatures Continue on Following Page]



 

--------------------------------------------------------------------------------

BORROWERS:

ALPHATEC HOLDINGS, INC.,  

 

a Delaware corporation

 

 

 

By:

/s/ Jeffrey G. Black

 

Name:

Jeffrey G. Black

 

Title:

EVP, CFO

 

 

 

ALPHATEC SPINE, INC.,

 

a California corporation

 

 

 

By:

/s/ Jeffrey G. Black

 

Name:

Jeffrey G. Black

 

Title:

EVP, CFO

 

 